Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-5, 11-12, and 18-19 objected to because of the following informalities: Claims 4, 11, and 18 end with a semicolon rather than a period. Claims 5, 12, and 19 are objected to as being dependent on objected base claims. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, it recites steps of “identifying a hidden cycle of hidden evidence based on one of a plurality of signals . . .,” “extrapolating the hidden evidence to create at least a first forecast data set,” and “utilizing at least the first forecast data set to process a request.” These are all mental processes of evaluation or judgement that can be performed in the human mind by looking at data and making mental decisions. This judicial exception is not integrated into a practical application because the end product of the claim is simply “to process a request.” There are no limitations on what kind of processing in performed and it does not produce any result or perform anything practical. The claim(s) does/do not include additional elements that 
Regarding Claim 2, the step of “setting a forecast window duration to twice a duration of the hidden cycle” is an additional mental process that simply defines a period of time. The step of “capturing” is mere data gathering and therefore insignificant extra-solution activity. “Performing a discrete Fourier transform” is a mathematical relationship or calculation and therefore also an abstract idea. And the step of “adjusting the duration of the forecast sample window” is again a mental process that simply defines a period of time. None of these elements result in anything practical, and there are no additional elements in the claim.
Regarding Claim 3, it recites additional details about the signals of claim 2, but these details are simply used in the previously described mental processes of evaluation. There is nothing that describes a practical application and no additional elements.
Regarding Claim 4, the step of “determining . . .” is a mental process of evaluation or judgement. The steps of “generating a second forecast data set” and “appending the second forecast data set” are also mental processes of evaluation that simply produce data. The data are not used to produce any practical result, and there are no additional elements in the claim.
Regarding Claim 5, it recites limitations similar to the claims above, so it is an abstract idea without significantly more for the same reasons. Capturing data, identifying a subsequent frequency, determining, and generating a third forecast data set are all mental processes of evaluation as described above, and performing a subsequent discrete Fourier transform is a 
Regarding Claim 6, the step of “receiving real-time data” is mere data gathering, which is insignificant extra-solution activity. The steps of comparing and determining are mental processes of judgement or evaluation. The step of generating a notification can also be considered insignificant extra-solution activity because it records the result of a mental process, but does not perform anything practical in response. There are no additional elements in the claim.
Regarding Claim 7, the identifying and determining steps are mental processes of judgement or evaluation. The step of including an indicator in the notification is insignificant extra-solution activity in the same manner as the step of generating a notification in claim 6 as it merely details what information is in the notification; it too does not perform anything practical in response. There are no additional elements in the claim.
Regarding Claim 8, it recites elements and steps substantially identical to those of claim 1, so it recites an abstract idea without significantly more for the same reasons.
Regarding Claims 9-14, they recite steps identical to those of claims 2-7, respectively, so they recite abstract ideas without significantly more for the same reasons.
Regarding Claim 15, it recites actions that are substantially identical to the steps of claim 1, so it recites an abstract idea without significantly more for the same reasons. The elements of “a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system perform actions” are generic computing components and therefore not significantly more than an abstract idea.
Regarding Claims 16-19, they recite steps identical to those of claims 2-5, respectively, so they recite abstract ideas without significantly more for the same reasons.
Regarding Claim 20, although differing slightly in scope, it recites steps substantially identical to those of claims 6 and 7, so it recites an abstract idea without significantly more for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Donier et al. (U.S. 2019/0130032, hereinafter “Donier”).
Regarding Claim 1, Donier teaches a method implemented by an information handling system that includes a memory and a processor (figs. 1 and 6; ¶ [0045] and [0089]), the method comprising:
identifying a hidden cycle of hidden evidence based on one of a plurality of signals in a frequency-based representation of source evidence, wherein the hidden cycle corresponds to a frequency at which the hidden evidence is included in the source evidence (¶ [0046] – [0048] and [0052]—a Fourier transform is used to obtain a frequency-based representation of audio files {source evidence} to identify fingerprints {hidden cycles} corresponding to a frequency in the source evidence);

utilizing at least the first forecast data set to process a request (¶ [0056]—the first forecast data set is used to process requests for audio recognition. See also fig. 4 and ¶ [0077] – [0078]).
Regarding Claim 8, Donier teaches an information handling system (figs. 5 and 6; ¶ [0083]) comprising:
one or more processors (fig. 6; ¶ [0089]);
a memory coupled to at least one of the processors (fig. 6; ¶ [0089]); and
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions (fig. 6; ¶ [0089]). Donier teaches the actions of the present claim in the same manner as described for claim 1, above.
Regarding Claims 6 and 13, Donier teaches:
receiving real-time data from a real-time data source (fig. 4; ¶ [0011] and [0077]—a query audio file is received. The audio data are real-time because audio or music is performed and recorded in real-time);
comparing the real-time data against the first forecast data set (¶ [0077]—the real-time data are compared to the fingerprints of the first forecast data set);
determining that the comparison results in a trigger condition (¶ [0078]—it is determined if the measured fingerprint distances meet a threshold {i.e. a trigger condition}); and
generating a notification based on the trigger condition (¶ [0078]—the information that is output to a user is a notification).
Regarding Claim 15, Donier teaches a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform actions (fig. 6; ¶ [0081] – [0082] and [0089]). Donier teaches the actions of the present claim in the same manner as described for claim 1, above.

Allowable Subject Matter
Claims 2-5, 7, 9-12, 14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if amended in a way that overcame the rejections under 35 U.S.C. 101.
None of the prior art of record teaches all of the limitations of claims 2, 9, and 16, particularly setting a forecast sample window duration to twice a duration of the hidden cycle and performing the remaining steps using the forecast sample window. Donier does not set a forecast sample window duration to twice a duration of the hidden cycle. Roblek et al. (U.S. 2019/0102458) teaches using a Fourier transform to determine if audio contains music and to identify the music, but does not set a window size in the manner recited by the present claims. Fumi, Andrea, et al. (“Fourier analysis for demand forecasting in a fashion company,” International Journal of Engineering Business Management 5.Godište 2013 (2013): 5-30) teaches using a Fourier transform to forecast demand from fashion sales, sorting frequencies determined by the Fourier transform, but also does not change a window size or duration. Din, Ghulam Mohi Ud, and Angelos K. Marnerides (“Short term power load forecasting using deep neural networks,” 2017 International conference on computing, networking and communications (ICNC), IEEE, 2017) teaches converting energy usage data to a frequency domain by applying a 
Additionally, none of the prior art of record teaches the relations among the two data types as recited by claims 7, 14, and 20, particularly “determining that the real-time data corresponds to the first data type; and including an indicator in the notification that corresponds to the second data type” in claims 7 and 14 and “receiving real-time data from a real-time data source, wherein the real- time data corresponds to the first data type; and generating a notification that identifies the second data type” in claim 20. Donier teaches a single data type, and there is no obvious combination of art that would add the present limitations to Donier, nor would a person of ordinary skill in the art have motivation for doing so.
Claims 3-5, 10-12, and 17-19 contain allowable subject matter by virtue of their dependence on claims 2, 9, and 16, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/           Primary Examiner, Art Unit 2125